NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                 PAUL ANTHONY ROBLEDO, Petitioner.

                         No. 1 CA-CR 13-0615 PRPC
                               FILED 2-5-2015


    Petition for Review from the Superior Court in Maricopa County
                         No. CR2009-110121-001
           The Honorable Phemonia L. Miller, Judge Pro Tem

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Diane Meloche
Counsel for Respondent

Paul Anthony Robledo, Buckeye
Petitioner
                            STATE v. ROBLEDO
                            Decision of the Court




                      MEMORANDUM DECISION

Judge Patricia K. Norris delivered the decision of the Court, in which
Presiding Judge Margaret H. Downie and Judge Randall M. Howe joined.


N O R R I S, Judge:

¶1            Petitioner Paul Anthony Robledo petitions this court for
review of the superior court’s dismissal of his notice of petition for post-
conviction relief. We have considered his petition for review and, for the
reasons stated, grant review, but deny relief.

¶2             Robledo pled guilty to attempted first degree murder and the
trial court sentenced him to 21 years in prison. Robledo now seeks review
of the summary dismissal of his second notice of post-conviction relief.1

¶3            Robledo argues he was entitled to raise various claims of
ineffective assistance of counsel in his successive notice of post-conviction
relief based on the Supreme Court decisions of Missouri v. Frye, ___ U.S. ___,
132 S. Ct. 1399, 182 L. Ed. 2d 379 (2012), and Lafler v. Cooper, ___ U.S. ___,
132 S. Ct. 1376, 182 L. Ed. 2d 398 (2012), both of which Robledo also argues
constitute significant changes in the law. In both cases, the Supreme Court
held a defendant has a right to effective assistance of counsel during the
plea bargain process. Frye, ___ U.S. at ___, 132 S. Ct. at 1407-08; Lafler, ___
U.S. at ___, 132 S. Ct. at 1384. In Frye, the court further held the right to
effective assistance includes the right to have counsel communicate all
formal, favorable plea offers to the defendant. Frye, ___ U.S. at ___, 132 S.
Ct. at 1408.

¶4             Because Frye and Lafler are not significant changes in the law
as applied in Arizona, we deny relief. Arizona has long recognized that the
right to effective assistance of counsel extends to the plea bargain process,
and that counsel must adequately communicate all plea offers to the


              1We    will not disturb the superior court’s ruling in a post-
conviction relief proceeding absent an abuse of discretion. State v. Petty, 225
Ariz. 369, 371, ¶ 7, 238 P.3d 637, 639 (App. 2010).




                                      2
                           STATE v. ROBLEDO
                           Decision of the Court

defendant. State v. Donald, 198 Ariz. 406, 413, ¶ 14, 10 P.3d 1193, 1200 (App.
2000). Robledo could have raised his claims of ineffective assistance of
counsel in his first post-conviction relief proceeding, and none of the
exceptions under Arizona Rule of Criminal Procedure 32.2(b) apply.

¶5            Accordingly, we grant review, but deny relief.




                                 :ama




                                        3